Norton, J.,
dissenting. — There is a conflict of authority as to whether it is the duty of a common carrier as such when goods transported arrive at their destination, to notify the consignee or owner of their arrival, and allow such owner a reasonable -time after such notice to remove them. Whatever conflict and diversity of opinion may exist upon this question, an examination of the authorities will show, that they agree in announcing the principle that when goods arrive at their destination, it is the duty of the carrier to deliver them to the owner or consignee, if he is there to receive them, and, if he is not there, to deposit them in a reasonably safe and secure place for the owner. I will not *122enter into an examination of these authorities, inasmuch as this court in the case of Wilson Sewing Machine Company v. Louisville & N. R. R., 71 Mo. 203, expressly recognized the correctness of the principle in approving an instruction which declared “that it is the duty of a railroad company, where goods are safely conveyed to the place of destination, and the persons to whom they are directed are absent or cannot be found, either to hold said goods, or have them stored in some safe place for the owner.”
The rule recognized also fixes the duty and obligation upon the carrier, as such, either to deliver the goods to the owner or store them in a reasonably safe and secure place for him. When the goods are so stored or deposited, the duty of the carrier is at an end, and that of warehouseman begins. While it may be conceded that a warehouseman or' bailee for hire may restrict his liability by contract, it is at the same time established law, that the carrier cannot exempt himself from liability for a loss or injury occasioned by his negligence.
If it be his duty as carrier to deposit the goods for the owner, in the event of his not being present to receive them, or of his not being found, the carrier cannot, by contract, exempt himself from the consequences of his own negligence in not depositing the goods in a reasonably safe and secure place. In so far as the special contract set up by defendant exempted it from the performance of this duty, it is void.
I understand the plaintiff’s cause of action, as stated in the petition to be founded upon the charge that defendant did not ■ use ordinary care in selecting a suitable place for the deposit of the goods, but, on the contrary, carelessly and negligently deposited them in an unsafe and unsuitable warehouse, whereby they became lost to plaintiff.
The court below tried the case on this theory, as evidenced by the instructions given, and I think the theory was a correct one.